NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 17-3670
                                   _____________

                                SHANNON REAM,
                                       Appellant

                                          v.

             COMMONWEALTH OF PENNYSLVANIA DEPARTMENT
                  OF HUMAN SERVICES, POLK CENTER
                           _____________

                   On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                            District Court No. 1-16-cv-00173
                 Trial Judge: The Honorable Barbara Jacobs Rothstein
                                     _____________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                September 24, 2018

        Before: SMITH, Chief Judge, McKEE and RESTREPO, Circuit Judges

                             (Filed: September 26, 2018)
                              _____________________

                                    OPINION ∗
                             _______________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
SMITH, Chief Judge.

       Shannon Ream appeals the District Court’s grant of summary judgment in favor of

the Pennsylvania Department of Human Services, Polk Center. For the reasons that

follow, we will affirm.

       Because we write solely for the parties, we need not delve into the factual or

procedural history of this appeal. Suffice it to say that Ream claimed that the Polk Center

engaged in post-employment retaliation against her on two occasions, in 2012 and 2014.

In a thoughtful opinion, the District Court explained that the Polk Center was entitled to

summary judgment because there was no evidence that the 2012 incident qualified as an

adverse employment action, and because there was no evidence that the 2014 incident

resulted in any damage to Ream.

       On appeal, Ream has not responded to the evidentiary deficiencies identified by

the District Court. Instead, she has apparently cut-and-pasted nearly the entirety of the

summary judgment brief she filed in the District Court, without the courtesy of tailoring

her arguments to conform to the appellate context. For instance, in her opening brief,

before Appellees filed any responsive brief, Ream variously and perplexingly refers to

Appellee’s “assertion[s],” “reasoning,” and “argu[ments],” as well as “case[s] cited by

the Appellee,” without explaining that these references are responsive to a brief that the

Polk Center had previously filed in the District Court, not to any brief before this Court.

See, e.g., Ream Br. 12, 14, 16.




                                             2
       In light of Ream’s haphazard approach to briefing, the Polk Center suggests that

we should deem Ream to have completely waived her claims at this stage. There is some

appeal to such an approach, inasmuch as Ream has failed to provide this Court with any

direct response to the issues identified in the District Court’s opinion. But given that our

review of the District Court’s grant of summary judgment is de novo, see Viera v. Life

Ins. Co. of N. Am., 642 F.3d 407, 413 (3d Cir. 2011), and because we can discern, buried

within Ream’s cut-and-pasted brief, at least a colorable claim that there exist triable

issues of material fact, we decline to deem her claims to be waived entirely.

       Upon review, however, we have little to add to the District Court’s analysis.

Indeed, Ream has not identified a single flaw in the District Court’s cogent reasoning.

We will therefore affirm the order granting summary judgment for substantially the

reasons set forth in the District Court’s summary judgment opinion. Counsel is cautioned

to take greater care in future briefs filed with this Court. 1




1
 We recognize that, at times, an argument presented to the District Court will be
reiterated on appeal, and that the judicious use of cutting-and-pasting may be both
efficient and appropriate. Here, however, Counsel’s approach of importing a trial
brief wholesale without modifying it to respond to the deficiencies raised by the
District Court was entirely inappropriate.
                                           3